Case 2:19-cv-00040-JRG-RSP Document 101 Filed 07/24/19 Page 1 of 6 PageID #: 1793



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   IMPLICIT, LLC,                              §
                                               §
                          Plaintiff,           §    Case No. 2:19-cv-00040-JRG-RSP
                                               §    LEAD CASE
             v.                                §
                                               §
   SOPHOS LTD.                                      Case No. 2:19-cv-00042-JRG-RSP
                                               §
                                                    MEMBER CASE
                                               §
                                               §
                          Defendant.
                                               §

                        FIRST AMENDED DOCKET CONTROL ORDER

         It is hereby ORDERED that the following schedule of deadlines is in effect until

  further order of this Court:

      Former Date           Amended Date                            Event

   July 6, 2020                             *Jury Selection – 9:00 a.m. in Marshall, Texas before
                                            Judge Rodney Gilstrap

   June 15, 2020                            *Pretrial Conference – 9:00 a.m. in Marshall, Texas
                                            before Judge Roy Payne

   May 26, 2020                             *Notify Deputy Clerk in Charge regarding the date and
                                            time by which juror questionnaires shall be presented to
                                            accompany by jury summons if the Parties desire to
                                            avail themselves the benefit of using juror
                                            questionnaires1




         The Parties are referred to the Court’s Standing Order Regarding Use of Juror
         1

  Questionnaires in Advance of Voir Dire.
Case 2:19-cv-00040-JRG-RSP Document 101 Filed 07/24/19 Page 2 of 6 PageID #: 1794




      Former Date     Amended Date                            Event

   May 26, 2020                      *Notify Court of Agreements Reached During Meet and
                                     Confer

                                     The parties are ordered to meet and confer on any
                                     outstanding objections or motions in limine. The parties
                                     shall advise the Court of any agreements reached no
                                     later than 1:00 p.m. three (3) business days before the
                                     pretrial conference.

   May 26, 2020                      *File Joint Pretrial Order, Joint Proposed Jury
                                     Instructions, Joint Proposed Verdict Form, Responses to
                                     Motions in Limine, Updated Exhibit Lists, Updated
                                     Witness Lists, and Updated Deposition Designations

   May 18, 2020                      *File Notice of Request for Daily Transcript or Real
                                     Time Reporting.

                                     If a daily transcript or real time reporting of court
                                     proceedings is requested for trial, the party or parties
                                     making said request shall file a notice with the Court and
                                     e-mail the Court Reporter, Shelly Holmes, at
                                     shelly_holmes@txed.uscourts.gov.

   May 11, 2020                      File Motions in Limine

                                     The parties shall limit their motions in limine to issues
                                     that if improperly introduced at trial would be so
                                     prejudicial that the Court could not alleviate the
                                     prejudice by giving appropriate instructions to the jury.

   May 11, 2020                      Serve Objections to Rebuttal Pretrial Disclosures

   April 27, 2020                    Serve Objections to Pretrial Disclosures; and Serve
                                     Rebuttal Pretrial Disclosures

   April 20, 2020                    Serve Pretrial Disclosures (Witness List, Deposition
                                     Designations, and Exhibit List) by the Party with the
                                     Burden of Proof




                                       -2-
Case 2:19-cv-00040-JRG-RSP Document 101 Filed 07/24/19 Page 3 of 6 PageID #: 1795




      Former Date          Amended Date                                Event

   April 13, 2020                             *Response to Dispositive Motions (including Daubert
                                              Motions). Responses to dispositive motions that were
                                              filed prior to the dispositive motion deadline, including
                                              Daubert Motions, shall be due in accordance with Local
                                              Rule CV-7(e), not to exceed the deadline as set forth in
                                              this Docket Control Order.2 Motions for Summary
                                              Judgment shall comply with Local Rule CV-56.

   March 30, 2020                             *File Motions to Strike Expert Testimony (including
                                              Daubert                                   Motions)

                                              No motion to strike expert testimony (including a
                                              Daubert motion) may be filed after this date without
                                              leave of the Court.

   March 30, 2020                             *File Dispositive Motions

                                              No dispositive motion may be filed after this date
                                              without leave of the Court.

                                              Motions shall comply with Local Rule CV-56 and Local
                                              Rule CV-7. Motions to extend page limits will only be
                                              granted in exceptional circumstances. Exceptional
                                              circumstances require more than agreement among the
                                              parties.

   March 25, 2020                             Deadline to Complete Expert Discovery

   March 6, 2020                              Serve Disclosures for Rebuttal Expert Witnesses

   March 5, 2020                              Deadline to Complete Mediation

                                              The parties are responsible for ensuring that a mediation
                                              report is filed no later than 5 days after the conclusion
                                              of mediation.

   February 27, 2020                          Comply with P.R. 3-7 (Opinion of Counsel Defenses)


         2
            The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
  failure to oppose a motion in the manner prescribed herein creates a presumption that the party
  does not controvert the facts set out by movant and has no evidence to offer in opposition to the
  motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to
  Dispositive Motions, the deadline for Response to Dispositive Motions controls.

                                                -3-
Case 2:19-cv-00040-JRG-RSP Document 101 Filed 07/24/19 Page 4 of 6 PageID #: 1796




      Former Date      Amended Date                           Event

   February 18, 2020                  Serve Disclosures for Expert Witnesses by the Party
                                      with the Burden of Proof

   February 11, 2020                  Deadline to Complete Fact Discovery and File Motions
                                      to Compel Discovery

   February 6, 2020                   *Claim Construction Hearing – 9:00 a.m. in Marshall,
                                      Texas before Judge Roy Payne

   January 23, 2020                   *Comply with P.R. 4-5(d) (Joint Claim Construction
                                      Chart)

   January 16, 2020                   *Comply with P.R. 4-5(c) (Reply Claim Construction
                                      Brief)

   January 9, 2020                    Comply with P.R.        4-5(b)   (Responsive    Claim
                                      Construction Brief)

   December 26, 2019                  Comply with P.R. 4-5(a) (Opening Claim Construction
                                      Brief) and Submit Technical Tutorials (if any)

                                      Good cause must be shown to submit technical tutorials
                                      after the deadline to comply with P.R. 4-5(a).

   December 18, 2019                  Deadline to Substantially Complete          Document
                                      Production and Exchange Privilege Logs

                                      Counsel are expected to make good faith efforts to
                                      produce all required documents as soon as they are
                                      available and not wait until the substantial completion
                                      deadline.

   December 5, 2019                   File Response to Amended Pleadings

   December 2, 2019                   Comply with P.R. 4-4 (Deadline to Complete Claim
                                      Construction Discovery)

   November 21, 2019                  *File Amended Pleadings

                                      It is not necessary to seek leave of Court to amend
                                      pleadings prior to this deadline unless the amendment
                                      seeks to assert additional patents.

   November 14, 2019                  Comply with P.R. 4-3 (Joint Claim Construction
                                      Statement)


                                       -4-
Case 2:19-cv-00040-JRG-RSP Document 101 Filed 07/24/19 Page 5 of 6 PageID #: 1797




      Former Date            Amended Date                                Event

   October 24, 2019                             Comply with P.R. 4-2 (Exchange Preliminary Claim
                                                Constructions)

   October 3, 2019                              Comply with P.R. 4-1 (Exchange Proposed Claim
                                                Terms)

   September 5, 2019                            Comply with P.R. 3-3 (Invalidity Contentions)


   September 5, 2019                            Comply with P.R. 3-4 as to Imperva and Juniper


   August 12, 2019                              Comply with P.R. 3-4 as to Fortinet and Sophos

   July 22, 2019            July 24, 2019       Comply with Paragraphs 1 & 3 of the Discovery Order
                                                (Initial and Additional Disclosures) as to Sophos



   July 22, 2019            July 25, 20193      *File Proposed Protective and comply with Paragraphs
                                                1 & 3 of the Discovery Order (Initial and Additional
                                                Disclosures) (except Sophos)

                                                The Proposed Protective Order shall be filed as a
                                                separate motion with the caption indicating whether or
                                                not the proposed order is opposed in any part.
  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.

                                  ADDITIONAL REQUIREMENTS

         Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
  mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
  Court will appoint a mediator. The parties should not file a list of mediators to be considered by
  the Court.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
  the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
  business days after briefing has completed. For expert-related motions, complete digital copies of

         3
             The parties jointly moved the Court regarding this date. Dkt. 93.

                                                  -5-
Case 2:19-cv-00040-JRG-RSP Document 101 Filed 07/24/19 Page 6 of 6 PageID #: 1798



  the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
  the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
  than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

  (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
  .
         provision for the parties in the other case;

  (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
  the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
  include a proposed order that lists all of the remaining dates in one column (as above) and the
  proposed changes to each date in an additional adjacent column (if there is no change for a date
  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the remaining
  deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
  version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”
         SIGNED this 3rd day of January, 2012.
          SIGNED this 24th day of July, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  -6-
